Order entered July 7, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00250-CV

                         CORA CANADY, Appellant

                                       V.

                    CITY OF DALLAS, ET AL., Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-04652-E

                                    ORDER

      Before the Court is appellant’s July 2, 2021 motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to July

16, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE